REPUBLIQUE CENTRAFRICAINE

Convention définitive
d’aménagement-exploitation

Entre

Le Ministère des Eaux, Forêts, Chasses et Pêches, et de l'Environnement ci-après désigné
« le concédant »,

et:

La Société Forestière de la Kadéi (SOFOKAD), ayant son Siège Social BP 1391 à Bangui,
ci-après désignée «le concessionnaire»,

IL est convenu ce qui suit :
Préambule

La Société Forestière de la Kadéi (SOFOKAD) est attributaire du Permis d'Exploitation et
d'Aménagement (P.E.A.) n° 175 par décret n° 99.012 du 15 janvier 1999. Une superficie
supplémentaire a été adjointe au PEA 175 par décret n° 01.155 du 03 juillet 2001. Le
concessionnaire s’est engagé dans une démarche d’aménagement le 31 décembre 2004 en
signant avec le concédant une convention provisoire d’aménagement-exploitation.

En l’article 4, il est précisé que la convention provisoire d’aménagement-exploitation prendra
fin dés la signature d’une convention définitive d’aménagement-exploitation, après agrément
du plan d’aménagement par les deux parties.

Le présent document a valeur d’approbation du plan d'aménagement, après amendements
intégrés à la suite d’une procédure d’examen par les services techniques du concédant et
accord du concessionnaire.

Le plan d'aménagement, les plans de gestion et les plans annuels d'opérations remplacent le
cahier des charges du PEA 175 qui, à partir de la signature de la présente convention,
devient nul et non avenu.

Article 1 : Objet

Le programme « d’Aménagement-Exploitation », objet de la présente convention, consiste en
l'application du plan d’aménagement du PEA n° 175 attribué au concessionnaire.

La présente convention fixe les tâches respectives du concédant et du concessionnaire sur la
durée de la convention. ‘Æ

- 2
Article 2 : Législation applicable

La présente est régie par les lois en vigueur de la République Centrafricaine, en particulier par
le Code forestier et ses textes d’application et par les accords internationaux. Cette législation
permet la mise en œuvre de la démarche vers la certification, le respect de la légalité et la
conformité à la gestion durable des ressources forestières.

Article 3 : Durée

La présente convention couvre la durée d’une rotation telle que définie dans le plan
d'aménagement, soit 25 ans à compter du 1° janvier 2008.

En cas de réelle nécessité, elle pourra faire l'objet d'avenants à l'occasion des révisions
éventuelles du plan d'aménagement telles que fixées à l'article 11 ci dessous.

Au terme de cette présente convention, un nouveau plan d'aménagement sera élaboré et
soumis pour approbation au concédant. Une autre convention définitive du nouveau plan
d'aménagement sera dés lors établie sur la durée de la rotation entre les deux parties
signataires de la présente convention.

Article 4 : Répartition des tâches

4.1. Rôle du concédant
Le concédant est chargé de :

- transmettre au concessionnaire l’ensemble des documents techniques préparatoires ayant
servi à l'élaboration du plan d'aménagement, en particulier les résultats de l'inventaire
d'aménagement, la base de données cartographiques, l’étude socio-économique et l’étude
dendrométrique ;

- effectuer un suivi-contrôle des plans de gestion quinquennaux, des plans annuels
d’opération approuvés et de leur mise en oeuvre ;

- garantir l'intégrité du massif forestier actuel du PEA 175, notamment en contenant les
installations humaines et les défrichements dans la série agricole et de développement
humain identifiée à cet effet et dans la série d’utilisation réservée, et en empêchant la mise
en œuvre d’activités non compatibles avec la production de bois d’œuvre sur la série de
production et sur la série de reconstitution, en concertation avec les départements
ministériels impliqués ;

En liaison avec les autres services de l'Etat, le concédant développe une politique sociale (eau,
éducation, santé, agriculture …) d'appui aux populations installées dans le PEA 175.
4.2. Rôle du concessionnaire

Le concessionnaire est chargé de:
- appliquer le plan d'aménagement du PEA 175 approuvé par la présente convention
définitive ;

- établir et mettre en œuvre les Plans de Gestion Quinquennaux (PG) et les Plans Annuels
d’Opération (PAO), lesquels préciseront, de façon détaillée et chronologiquement, les
activités qui seront menées dans les Assiettes Annuelles de Coupe (AAC) et sur
l’ensemble de la concession ;

- s'assurer de la conformité de l'ensemble de ses travaux et investissements avec les
modalités et engagements décrits dans le plan d'aménagement et les documents de gestion
à venir, en matière forestière, industrielle, sociale, environnementale et faunique.

Article 5 : Obligations du concédant
Le concédant s'engage :

- à émettre son avis et à donner son approbation dans le mois suivant leur dépôt, sur le Plan
Annuel d'Opération (PAO) et, tous les 5 ans, sur le Plan de Gestion (PG) notamment pour
les Assiettes Annuelles de Coupe (AAC) proposées par le concessionnaire dans P'UFG ;

- à respecter ces délais d’approbation des documents de gestion préparés par le
concessionnaire et prévus par le plan d'aménagement. Passé ces délais, les documents de
gestion déposés par le concessionnaire sont réputés approuvés par le concédant ;

- à exercer pleinement son rôle de police forestière sur l’ensemble du PEA 175, de dresser
les procès-verbaux d’infractions, de faire appliquer les mesures correctives et les pénalités
prévues par la législation en vigueur, et si nécessaire, de répondre juridiquement aux
conséquences des mesures prises ;

- suivre la mise en œuvre effective du plan d’aménagement et du fonctionnement de la
cellule aménagement.

Article 6 : Obligations du concessionnaire
Le concessionnaire s’engage à :
- faciliter l’accès du PEA 175 au concédant ;

- mettre en œuvre le plan d'aménagement, les documents de gestion, les investissements
industriels et toutes les mesures sociales et environnementales prises dans le cadre de la
gestion durable du PEA 175 en veillant à leur strict respect ;

- adapter son règlement intérieur conformément aux nouvelles obligations découlant de
lapplication du plan d’aménagement ;

- soumettre au concédant l’ensemble des documents de gestion et d’exploitation dans les
délais définis dans le plan d’aménagement (PA) et fixés par la loi. En particulier le
concessionnaire a l’obligation de soumettre à l'approbation du concédant le premier plan
de gestion du plan d’aménagement dans un délai de six (6) mois après la signature de la
présente convention. Les plans de gestion suivants seront soumis au concédant six mois
avant le début de l’exploitation des UFG concernées. 2

3

PA
- concernant la définition des AAC, le principe retenu est celui des AAC de même surface
utile. Les AAC des 5 années à venir (2008-2012) sont définies dans le PA. Pour les années
suivantes, le découpage en AAC sera fixé dans le plan de gestion du bloc quinquennal
concerné. Pour la première année de mise en œuvre du plan d’aménagement, la première
AAC sera exceptionnellement exploitée sans PAO, afin de laisser le temps nécessaire à la
société pour avancer dans ses inventaires d’exploitation. Le PAO de l’AAC suivante
(AAC 2 de 2009) devra être soumis au concédant au plus tard en novembre 2008. Pour les
années suivantes, les PAO seront déposés avant le 1° novembre de l’année précédant
l'ouverture de l’AAC ;

- mettre en place une cellule d'aménagement permanente interne à la société et animée par
un aménagiste qualifié. Cette cellule doit être opérationnelle dans les six mois suivant la
signature de la convention définitive, et dotée notamment de moyens de fonctionnement
appropriés et d'équipements informatiques et de terrain, nécessaires à la bonne gestion
durable du permis, dont la liste sera fournie par le concédant. Les technologies utilisées
permettront un transfert efficace de l'ensemble des données entre le concessionnaire et le
concédant.

Article 7 : Gestion durable
Le concessionnaire s’engage, conformément au plan d'aménagement, à :

- rendre compte à l’administration forestière de tout acte délictueux inscrit dans le Code
Forestier, le Code de l'Environnement ou le Code de la Protection de la Faune Sauvage,
observé sur sa concession ;

- limiter l’accès au permis dans le respect de la législation en vigueur et des directives du
plan d'aménagement ;

- appliquer l'ensemble des mesures identifiées dans le plan d'aménagement et de gestion en
faveur des populations riveraines et de ses salariés ;

-_ réaliser les investissements relatifs à son outil industriel conformément à ses engagements
et en relation avec la ressource disponible et les taux de transformation retenus dans la
législation en vigueur ;

- soutenir tous les projets d’alternative à la consommation de viande de chasse pour son
personnel suivant des conditions restant à déterminer entre les parties concernées ;

- interdire le transport d'armes de chasse, de chasseurs et de viande de chasse à bord de ses
véhicules ;

- appliquer les clauses de gestion en matière de pollution, en interdisant notamment tout
rejet de polluants pouvant affecter les nappes phréatiques et les habitats d’espèces
inféodées au PEA 175 ;

- construire un réseau de pistes forestières, doté d’ouvrages d’art, en évitant toute
dégradation de l’environnement due aux inondations ou à l’érosion.

Le concédant s’engage, conformément au plan d'aménagement, à :

te
A
faire respecter la législation en matière de respect de l’environnement et de gestion de la
faune ;

s’assurer, en cas d'attribution d’un permis minier chevauchant le PEA 175, que les
activités minières soient compatibles avec les activités d’exploitation des ressources
forestières et que le décret d’attribution de ce permis intègre des clauses particulières pour
respecter les clauses de gestion du plan d’aménagement ;

définir des modalités pour permettre à la société SOFOKAD de prélever
exceptionnellement le potentiel ligneux qui serait éventuellement compromis du fait de
l'exploitation minière, tout en respectant les clauses de gestion du plan d'aménagement ;

s’assurer, en cas d’attribution d’un permis minier chevauchant le PEA 175, que le cadre
global de la cohabitation entre la société d’exploitation minière et SOFOKAD décrit dans
le PA soit respecté ;

s’assurer, par l’intermédiaire de l’organe de réflexion/concertation qui doit être mis en
place entre les deux départements que le Ministère des Mines, de l'Energie et de

l’Hydraulique respecte également ce cadre global de cohabitation.

Article 8 : Clauses de gestion forestière

8.1. Conditions de mise en exploitation

La mise en exploitation d’une AAC est conditionnée par l’approbation d’un plan

annuel d’opération délivrée par la Direction Générale des Eaux et Forêt.

Chaque assiette de coupe restera ouverte pendant une durée de trois ans consécutifs. Passé ce

délai, l’AAC est définitivement fermée à l’exploitation jusqu’au terme de la rotation.

8.2. Normes d’exploitation

L'exploitation du PEA 175, se fera conformément aux obligations contractuelles

contenues dans le plan d'aménagement.

8.3. Essences interdites à l’exploitation

Les espèces identifiées comme rares sur le PEA 175 à l’issue de l’inventaire
d'aménagement, sont interdites à l'exploitation pendant toute la durée de la rotation. Il s’agit
des espèces suivantes :

-  Acajou blanc (Khaya anthotheca) ;

-  Doussié rouge (4/Zelia bipindensis) ;

-  Mambodé (Detarium macrocarpum) ;

= Mukulungu (Auntranella congolensis) ;

-  Ngoula (Pachyelasma tessmanii) ;

-  Ossol (Symphonia globulifera) ;

-  Sougué à grandes feuilles (Parinari excelsa) ;

-  Wamba (Tessmania africana) ;

- _ Wamba foncé (Tessmania lescrauwaetii). (e

D:
8.4. Diamètre minimum d’aménagement (DMA) par essence

Il est formellement interdit d’abattre des arbres de diamètres inférieurs à ceux fixés
dans le tableau ci-après. Ces diamètres s’entendent mesurés à 1,30 m au dessus du sol ou au
dessus des contreforts pour les essences qui en comportent.

TABLEAU RESTRICTIF DE DIAMETRE POUR LES ESSENCES EXPLOITABLES

EN NOM SCIENTIFIQUE M DMA
1__| Khaya grandifoliola 90
2 | Aningeria altissima Aniégré 70
3__| Triplochiton scleroxylon Ayous 90
4 | Mansonia altissima Bété JUS |
5 | Guarea cedrata Bossé clair 80
6 _|Lovoatrichilioides Dibétou 90
7_| Afzelia pachyloba Doussié pachyloba 80
8 _| Eribroma oblonga Eyong 70
9 __| Terminalia superba Fraké 70
10 | Milicia excelsa Iroko 80
11 _| Entandophragma candollei Kosipo 80
12 | Pterocarpus soyauxii Padouk 70
13 _| Entandophragma cylindricum Sapelli 80
14 | Entandophragma utile Sipo 90
15 | Erythrophleum ivorense Tali 80
16 _| Entandophragma angolense Tiama | 80

Les essences ne faisant pas partie de la liste établie dans le tableau ci-dessus pourront
faire l’objet d’une exploitation à des fins commerciales, après notification du Ministre Chargé
des forêts qui fixera leur diamètre minimum d’aménagement.

8.5. Inventaire d’exploitation
L’inventaire d’exploitation doit pouvoir quantifier et localiser précisément les tiges

exploitables dans l’assiette annuelle de coupe, en vue :

- _ d’optimiser le tracé des pistes de débardage et l’implantation des parcs à grumes ;

- de rationaliser l'exploitation et les travaux sylvicoles ;

- de limiter les dégâts causés à l’environnement.
Cet inventaire est réalisé sur toute la surface de l'AAC et est associé à un relevé
cartographique détaillé. Il doit être achevé au moins trois (3) mois avant la mise en
exploitation de l’AAC.

8.6. Abattages spécifiques
Des arbres d’essences objectifs de diamètre inférieur au DMA pourront être abattus
dans les cas suivants :
- pour l’ouverture de routes et pistes (uniquement sur l’assise de la piste ou de la route) ;
- pour assurer la sécurité du personnel lors des opérations d’exploitation forestière
(arbre accroché, opérations sur les parcs) ;
- pour les défrichements agricoles à l’intérieur de la série agricole ou de la série
d'utilisation réservée ;
- pour les besoins éventuels d’études ou d’actions sylvicoles.

Hormis pour les arbres prélevés par la population lors de défrichements dans la série
agricole, ces abattages particuliers sont admis sous réserve que le concessionnaire en porte
mention au carnet de chantier (Cf. Art. 8.8). Ces arbres abattus pourront être utilisés
localement quelque soit leur diamètre. je

PE
Une attention particulière devra être portée dans le cas des peuplements purs ou semi
purs d’espèces telles que l’Ayous. Des mesures devront être prises localement par le
concessionnaire pour limiter l’ouverture de grandes trouées d’abattage et assurer des
conditions optimales à la régénération naturelle.

8.7. Marquage de l’arbre abattu

Les arbres abattus seront marqués et façonnés en billes de diverses dimensions, qui
seront tronçonnées et enregistrées sur le carnet de chantier prévu à l’article 8.8 du présent
document.

Tout arbre abattu sera marqué à même le sol sur la souche et sur les billes, de
l'empreinte du marteau forestier numéroteur pour permettre le contrôle par l’administration
forestière.

° Sur la souche:
o La marque de la société SOFOKAD.
o Le numéro d’identification de l’arbre et celui de l’AAC,
e Sur les billes, aux extrémités de chaque bille utile, après purge, les chutes étant
exclues :
o La marque de la société SOFOKAD.
o Le numéro d’identification de l’arbre et celui de l’AAC de prélèvement,
tous deux reportés à la peinture avec, s’il y a lieu, mention de la lettre
précisant la position de la bille dans le fût.

Les billes issues d’un même fût désignées par des lettres majuscules dans l’ordre de
l’alphabet français A désignera la bille de base, « B » la bille immédiatement supérieure « € »
celle qui suit, etc.

Toutes les billes marchandes seront évacuées des lieux de coupe, vers un parc à bois
ou tout au moins débardées et entreposées en un lieu du chantier, en bordure d’une voie
d’évacuation, à l’exclusion des routes nationales.

8.8. Tenue du carnet de chantier

Le concessionnaire devra tenir, pour chaque AAC, un carnet de chantier. Le carnet
sera rempli au fur et à mesure des abattages. Les arbres prévus à l’Art. 8.4, au cas où ils
seraient commercialisés, seront marqués. Y seront inscrits : la date de l’abattage, le numéro
d'identification de l’arbre, l’espèce, le diamètre de référence à 1,30 m ou au dessus des
contreforts, la longueur du fût, les diamètres aux découpes supérieures, le volume du fût, puis
le nombre, la lettre (A, B, C...), les dimensions (longueurs, diamètres aux deux bouts) et le
volume de chaque bille.

Les feuillets du carnet de chantier seront remplis de façon très lisible et simultanément
à l’aide de papier carbone au stylo à bille. Les discontinuités, ratures et surcharges sur
chacune des pages ne seront pas admises.

Les feuilles n°2 et n°3 du carnet de chantier seront envoyés à la Direction des
Exploitations forestières et à l’Inspection Forestière de la Mambéré Kadéi au plus tard trois
jours après la dernière inscription.

Ce document servira aux fins de statistiques mensuelles et de contrôle. Le carnet de
chantier contenant le feuillet n°1 ne doit quitter le chantier sous aucun prétexte. Il sera à la
disposition permanente pour consultation de la part des responsables techniques du MEFCPE
chargés du suivi et de la mise en œuvre du plan d'aménagement. fe

7 #
Il sera présenté à toute réquisition des agents forestiers, qui y apposeront leur visa en
toutes lettres, immédiatement après la dernière inscription. Le carnet de chantier sera vérifié et
visé après chaque contrôle par le service forestier.

Au carnet de chantier seront annexées : une copie du décret d’attribution du PEA et de
la convention définitive d'aménagement exploitation.

Avant tout usage de carnet de chantier, l’Inspecteur Préfectoral des Eaux et Forêts de
la Mambéré Kadéi le vérifie et paraphe la première et la dernière feuille.

Pendant toute sa période d’activité, la société est tenue de conserver en archives les
carnets de chantier.

8.9. Les routes forestières

Les routes et pistes permanentes ouvertes par le concessionnaire en vue de
l’évacuation de ses produits seront identifiées et répertoriées par le Ministère Chargé des
Transports et celui des Travaux Publics.

Des panneaux de signalisation à l’entrée et à la sortie du Permis et la réglementation
générale routière caractériseront la circulation au sein dudit Permis.

Les routes comporteront, nécessairement, des endroits aménagés pour le stationnement
des grumiers. Elles seront pourvues de panneaux de signalisation aux points présentant un réel
danger.

Le réseau des routes et pistes forestières doit être répertorié et faire l’objet d’une
cartographie.

Le tracé des routes et pistes principales devra tenir compte des contraintes du plan
d'aménagement et de l’avis des services du Ministère Chargé de l'Equipement, Transport,
Travaux publiques et de l’ Aménagement du territoire.

8.10. Exécution des coupes

L’abattage, le débusquage et le débardage seront conduits de façon à entraîner le
moins de dégâts possibles aux arbres d’avenir (piste de débardage large, destruction de grande
surface pour récupérer une bille, mutilation des arbres d’avenir, etc.).

La coupe devra s’effectuer aussi près du sol que possible et toujours dans les
contreforts pour les arbres présentant cette caractéristique. Elle sera obligatoirement plane et
perpendiculaire à l’axe de l’arbre.

Aucune coupe ne s’effectuera par temps pluvieux ou lorsque soufflera un vent de
vitesse élevée.

Le long des routes et des pistes, en bordure de champs, rivières importantes et lieux
d'habitation ou de passage, les coupes seront réalisées sous la responsabilité du

concessionnaire qui est tenu d’assurer la sécurité dés biens et des personnes.

Aucun parc à bois ne doit être installé le long des routes nationales et internationales
empruntées par le concessionnaire.

Pour tout ce qui précède, le concessionnaire est tenu de donner les instructions d'usage

à son personnel. ;
CA
En cas de non respect des dispositions, un procès verbal relatif aux dégâts sera dressé
par l’Inspecteur Préfectoral des Eaux et Forêt de la localité concernée qui rendra compte à la
Direction des Exploitations et Industries Forestières ; celle-ci proposera à l’appréciation de sa
hiérarchie le montant des pénalités et indemnités à recouvrer.

Par ailleurs, les arbres brisés à l’abattage seront considérés « abandonnés » et cette
mention figurera dans la colonne « observation » du carnet de chantier (en face du numéro
d’identification de l’arbre).

Si des arbres, après abattage, sont considérés inutilisables par suite de pourriture au
cœur, on portera la mention « pourri » dans la colonne « observation » du carnet de chantier.

Il ne sera abandonné sur ou hors du permis aucun bois de valeur marchande.

- Seront réputées abandonnées sur le permis, les billes non sorties du chantier après
abattage, sauf cas de force majeure évoqué par le concessionnaire et reconnu par le service
forestier ;

- Seront réputées abandonnées hors du permis, les billes non vendues roulées et
stockées hors des limites du permis qui auront été sorties depuis plus de cent quatre vingt et
un (181) jours.

A l'expiration de ce délai, le concessionnaire se verra obligé d’opter pour un délai
supplémentaire qui sera payant jusqu’à la fin des travaux de vidange total du permis. Le taux
de pénalité dans ce cas sera de 40 % de la valeur de taxe d’abattage par mois.

8.11. Délai de sortie des billes

Les billes tombées accidentellement lors du transport devront être rangées
immédiatement et enlevées dans un délai maximum de soixante et un (61) jours. Dans le cas
où interviendrait le service des Travaux Publics pour cause de défaillance, les charges seront
supportées par le concessionnaire.

A l'expiration du prélèvement sur un chantier donné, un délai maximum de cent quatre
vingt et un (181) jours sera laissé au concessionnaire pour la sortie de tous les bois abattus.

Dépassé ce délai, une demande de sursis de soixante (60) jours maximum sera
adressée au Responsable de l’Inspection Préfectorale des Eaux et Forêts. Elle devra comporter
les détails sur les grumes qui restent à débarder et à transporter avec référence au carnet de
chantier.

A l'expiration du délai de sursis, le taux de pénalité de 40 % de valeur de la taxe
d’abattage par mois supplémentaire sera appliqué.

8.12. Circulation des produits forestiers
Lorsque le concessionnaire fera circuler des produits forestiers, il devra établir une
feuille de route en double exemplaire mentionnant :
- le lieu de destination et les noms des destinataires ;
-  l’essence et la nature des produits ;
- la qualité (volume ou tonnage) par type de produit ;
- la date d’expédition ;
- s’il s’agit des grumes, le numéro de chaque grume et le numéro du PEA
d’où sont extraits les produits ;
- le tonnage total transporté.

de

7
Les feuilles de route seront établies sans ratures ni surcharges, arrêtées et paraphées
par l’expéditeur, qui est dans ce cas titulaire du PEA.

Tous les documents cités ci-dessus doivent être accompagnés de Certificat (s)
d'Origine (s) pour la sortie du territoire.

La non observation de ces dispositions entraînera des sanctions prévues à l’Article 100
du Code forestier (Loi 90.003 du 9 juin 1990).

8.13. Documents de déclaration des mouvements des bois

Conformément à l’Article 79 de la Loi 90.003 du 9 juin 1990 portant Code Forestier
Centrafricain, le concessionnaire doit transmettre, le 20 de chaque mois, un état récapitulatif
du mois précédent. Cet état comprendra le mouvement de bois du mois considéré, qui
reprendra les données du carnet de chantier relatives au volume utile avec les noms des pays
importateurs.

Les documents devront être remplis conformément aux modèles de formulaire fournis
par l’administration.

Les documents devront être parfaitement lisibles et ne comporteront aucune rature ni
surcharge sous peine de pénalité prévue par l'Article 77 du Code forestier (Loi 90.003 du 9
juin 1990).

8.14. Disposition pour retard de déclaration des mouvements des bois

Dans le cas de non dépôt de déclaration des mouvements de bois dans le délai légal,
une sommation sera adressée au concessionnaire. Cette déclaration devra parvenir sous 10
jours sous peine d’encourir une pénalité forfaitaire de 500 000 FCFA (Code forestier - Loi
90.003 du 9 juin 1990).

Si le mouvement de bois certifié exact n’est pas fourni à l’administration dans ce délai,
un ordre de recette d’un montant égal au double du mois précédent sera établi et
ultérieurement réajusté à la réception de l’état.

Ces dispositions s’appliquent sauf en cas de force majeure constaté par le Ministère
chargé des forêts.

8.15. Bilan Annuel

Chaque année, à partir de 2008, pour le 1° novembre le concessionnaire présentera
son Plan Annuel d’Opération (PAO), comprenant le bilan d’exploitation de l’année en cours
et de l’année précédente, ainsi que le programme de l’année à venir correspondant au plan
d’aménagement en vigueur. Le dossier devra comporter un état chiffré et détaillé des activités
du concessionnaire au cours de l’exercice écoulé.

Le PAO sera adressé au Ministre Chargé des forêts et fera l’objet d’une évaluation par
une Commission d’experts désignée par les autorités concernées. En cas de non respect des
engagements fixés dans le PAO antérieur, le concessionnaire devra en justifier les raisons et
détailler les moyens à mettre en œuvre pour que ces engagements soient respectés dans le
PAO suivant. Si les raisons ou les moyens mis en œuvre sont insuffisants, le Ministère en
charge des forêts peut être amené à rejeter le PAO proposé.

l.

0 4
Article 9 : Fiscalité

La surface utile du PEA 175 a été revue par rapport à la surface mentionnée dans le décret
d’attribution et fixée à 92 057 ha.

Les portions de surface utile présentes dans la série de conservation, la série de reconstitution
et la série d’utilisation réservée ont été soustraites de la surface utile totale car la société
n’exploitera pas dans ces séries au cours de cette rotation. La surface utile sur laquelle la
société mènera ses activités d'exploitation est donc fixée à 79 352 ha. C’est sur cette surface

que la fiscalité sera appliquée à partir de la date de signature de la présente convention
définitive.

En dehors de cela, la convention définitive ne modifie en rien les obligations fiscales du
concessionnaire. Le concessionnaire s’engage à respecter ses obligations fiscales.

Article 10 : Annulation

Tout conflit qui émanerait du non respect de l’application de la présente convention fera
l’objet d’une conciliation entre les deux parties.

En cas de non aboutissement de la conciliation, des mesures pénales seront prises,
conformément aux dispositions du Code forestier centrafricain.

Article 11 : Révision du plan d'aménagement

Le concessionnaire pourra demander une révision du plan d'aménagement après un délai
minimum de cinq ans à compter du 1° janvier 2008. La procédure de révision sera lancée
après acceptation par l’administration des motifs proposés par le concessionnaire.

Le concessionnaire pourra solliciter des révisions périodiques supplémentaires à condition
toutefois de respecter un délai intermédiaire de 5 ans entre chaque révision. La convention
définitive pourra faire l'objet d'avenants à l'occasion des révisions éventuelles du plan
d'aménagement.

Les révisions du plan d’aménagement seront à la charge du concessionnaire, sauf si une
modification de superficie utile déséquilibrant le caractère iso-volume des UFG, indépendant
des activités de la société forestière, survenait après la mise en œuvre du plan
d'aménagement.

Article 12 : Modification et entrée en vigueur de la convention

Toute modification des dispositions de cette convention ultérieure à sa signature, ne se fera
qu'avec le consentement des deux parties concernées. La présente convention entrera en
vigueur à compter de la date de sa signature par les deux parties et sera entérinée par un décret
tenant compte des nouvelles limites.

1e

TAÈ
La présente convention est établie en quatre (4) exemplaires originaux:

Bangui, le 21 Mars 2008

Le Président Directeur Général de la Le Ministre Des Eaux, Forêts, Chasses
SOFOKAD et Pêches, et de l'Environnement

Re
Stephen Chon vafrite MBOÏSSONA

Annexe 1 : Plan d'aménagement

12
